On January 4, 1917, A.L. Wilson, deputy sheriff of Cotton county, Okla., arrested without a warrant one Bob Lebrecht for the offense of unlawfully conveying certain intoxicating liquor, and seized the liquor and the automobile in which the same was being conveyed. Return of the seizure having been made to the county court of Cotton county, one Sol Lebrecht appeared at the date fixed for hearing the return and claimed the automobile, and, among other things, alleged that seizure was wrongful and without authority of law. Judgment was rendered January 29, 1917, adjudging the automobile forfeited to the state and ordered to deliver to the commissioners of Cotton county to be disposed of according to law for the benefit of the court fund of the county, to reverse which this proceeding in error is prosecuted.
Upon the authority of One Cadillac Automobile v. State of Oklahoma, 68 Okla. 116, 172 P. 62, this day decided, the said judgment is reversed, and the cause remanded, with instructions to restore the automobile to the person entitled to possession thereof.
All the Justices concur, except BRETT, J., who dissents.